George A. James, as claimant, filed in the Industrial Commission on January 13, 1939, a proceeding against M. P. Thomas  Company, claiming compensation for an injury claimed to have occurred on June 9, 1938, while in the employ of said respondent. No written notice of said injury was given by claimant. After extended hearings the Industrial Commission denied his claim, its order of denial embracing the following:
"That on June 9th, 1938, the claimant herein was in the employ of the respondent, engaged in a hazardous occupation within the terms and meaning of the Workmen's Compensation Law, and on said date sustained an accidental personal injury arising out of and in the course of his employment, to wit: Injury to back and hips.
"That the respondent had actual notice of claimant's accidental injury and respondent tendered medical treatment which claimant refused, and by reason of said refusal and failure to make further request for medical treatment the claimant prejudiced the rights of the respondent."
Claimant contends that the commission denied compensation by reason of his refusal to accept tendered medical treatment and to make further requests for medical treatment; whereas, respondents, M. P. Thomas  Company and the State Insurance Fund, contend that compensation was denied because the commission found prejudice by reason of failure to give written notice of said injury. From a consideration of the language used it appears that the order of the commission is susceptible of the two interpretations. We shall not devote our efforts to an endeavor to determine the correct interpretation, but deem it advisable to vacate the order and remand the cause to the Industrial Commission for further proceedings to the end that its order may not be misinterpreted.
Order vacated.
WELCH, C. J., and RILEY, OSBORN, BAYLESS, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur. CORN, V. C. J., absent.